Plaintiff in error was convicted upon an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with the intent to violate the provisions of the prohibition law. May 28, 1910, in accordance with the verdict of the jury, the defendant was sentenced to serve a term of thirty days in the county jail and pay a fine of fifty dollars. To reverse this judgment an appeal was taken. The state introduced but one witness, the agent of the Santa Fe system at Kaw City, who produced a freight delivery receipt and identified the signature thereto as that of the defendant. Over the defendant's objection the receipt was then introduced in evidence. The witness testified that he had no personal knowledge of the shipment except that he supposed that the drayman took it away; that he supposed the typewriting and printing on the receipt was done at Kansas City. The facts and issue in this case, and the assignments of error are the same as in the case ofG.W. Cook v. State, infra, and present the same questions. For the reasons given in the opinion in that case the judgment is reversed. *Page 698